Exhibit 99.1 POWER SUPPLY AGREEMENT BETWEEN AMEREN ENERGY MARKETING COMPANY AND AMERENENERGY RESOURCES GENERATING COMPANY Amended and Restated Power Supply Agreement Between Ameren Energy Marketing Company And AmerenEnergy Resources Generating Company This Power Supply Agreement (referred to as the “Agreement”), entered into this 28th day of March, 2008, by and between Ameren Energy Marketing Company (“Buyer”), and AmerenEnergy Resources Generating Company (“Seller”), where Buyer and Seller shall be referred to herein collectively as “Parties” and individually as a “Party.” WITNESSETH THAT: WHEREAS, Seller is a wholly-owned subsidiary of Central Illinois Light Company and has been authorized to sell power at market-based rates; and WHEREAS, Buyer is a power marketer that has been authorized to sell power at market-based rates; and WHEREAS, Seller has a fleet of coal and gas fired generating units which currently has a total generating capacity of approximately 1,150 MW that operate throughout the state of Illinois (“Seller’s Generation Fleet”); and WHEREAS, the Buyer desires to obtain rights to the capacity and energy from the Seller’s Generation Fleet pursuant to the terms and conditions of this Agreement in order to, among other things, sell the capacity and energy into the market using Buyer’s market-based rate authority; and WHEREAS, the Parties hereto desire to establish herein the terms and conditions under which Buyer shall procure the capacity and energy from Seller throughout the term of this Agreement; and WHEREAS, Buyer and Seller entered into a long-term electric power supply agreement dated as of December 18, 2006 (the “PSA”) in order to meet certain demands of Buyer for capacity and energy; and WHEREAS, the Parties desire to amend the PSA to make clear that unplanned outages or derates of one or more units in Seller’s Generation Fleet do not excuse Seller’s performance under the PSA or this Agreement. NOW, THEREFORE, in consideration of the premises and provisions of this Agreement and in consideration of the mutual agreements and undertakings of the Parties, the Parties do hereby agree that the terms and provisions of the Articles and Sections shall read in their entirety as follows: -1- Article I Term 1.1Except as otherwise provided in Section 7.6, this Agreement shall be effective as of the date set forth above and deliveries commenced January 1, 2007 and shall continue through December 31, 2022 and from year to year thereafter unless either Party elects to terminate by providing the other Party with no less than six (6) months advanced written notice of its desire to terminate. Article II Delivery Point and Transfer of Title 2.1Seller shall sell and deliver and the Buyer shall purchase and receive energy at the high side of each generator bus of the Seller’s Generation Fleet (“Delivery Point”). All energy delivered hereunder shall be metered as three phase, 60 hertz at the high side of the step-up transformer.The Buyer shall arrange and be responsible for all transmission services and costs relative to the capacity and associated energy Buyer schedules at and from the Delivery Point. 2.2Title to and risk of loss related to Buyer’s capacity and associated energy purchased hereunder shall transfer from Seller to Buyer at the Delivery Point.Seller warrants that it will deliver to Buyer such capacity and energy free and clear of all liens, security interests, claims and encumbrances or any interest therein or thereto by any person arising prior to the Delivery Point. Article III Quantity and Scheduling 3.1Seller agrees to sell and Buyer agrees to purchase all of the capacity from the Seller’s Generation Fleet and such amount of associated energy from Seller, which amounts of capacity and energy shall not be reduced for events other than those described in Section 3.4(d) (“Contract Quantity”).Seller also agrees to provide to Buyer, in addition to capacity and energy, ancillary services that Seller has not directly sold to another third party.Before any of its ancillary services are sold to a third party, Seller shall consult with Buyer and shall offer to sell to Buyer any such ancillary services.Buyer and Seller shall discuss the appropriate charges and billing procedures for such ancillary services, and if necessary shall amend this agreement accordingly. 3.2For planning purposes, sixty (60) days prior to the commencement of each calendar year during the term of this Agreement or at such other times as may be appropriate, the Parties shall determine in accordance with Section 3.3 below the total MW of capacity and energy which Seller anticipates the Seller’s
